Citation Nr: 1710973	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  14-42 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for a stomach disorder, including due to herbicidal agents exposure.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to July 1968, with additional subsequent service in the Army National Guard.  He died in March 2013.  The Appellant is the Veteran's surviving spouse; she also has been accepted as the Veteran's substitute for purposes of processing his claim for service connection for a stomach disorder to completion.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO's August 2013 rating decision denied the Appellant's claim for the Veteran's cause of death.  The RO's November 2013 rating decision denied the Appellant's claim for service connection for a stomach condition.  The Appellant has perfected appeals of both claims.

The Board also notes, that during the pendency of this appeal, in a December 2015 rating decision, the RO accepted the Veteran's herbicidal agent exposure during service in Thailand in the Vietnam Era, and on such basis, granted service connection for accrued benefits purposes for:  (1) diabetes mellitus, Type II, with diabetic retinopathy; (2) diabetic nephropathy; and (3) mycosis fungoides (claimed as skin cancer).  As this determination constitutes a full grant of the benefits sought as to that claim, these additional issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Presently, the Appellant has elected to have a Board videoconference hearing at the local VA office (RO), as indicated on the Appellant's most recent substantive appeal and hearing election form (VA Form 9), dated in August 2016.  On remand, the Board observes that there is no subsequent indication that the Appellant has withdrawn her Board videoconference hearing request.  Consequently, the Board assumes that the Appellant continues to desire a videoconference hearing.  So, the Appellant must be scheduled for a videoconference hearing, before deciding her appeal.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a videoconference hearing before a Veterans Law Judge of the Board at the earliest opportunity.  Notify the Appellant and her representative of the date, time and location of this hearing.  Put a copy of this letter in the claims file.  If the Appellant changes her mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, also document this in the claims file.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

